Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-2353

                            NELLIE FRANCIS,

                        Plaintiff, Appellant,

                                     v.

                     PROVIDENCE SCHOOL BOARD,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                                  Before

                       Selya, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                    and Lipez, Circuit Judge.



     Nellie Francis on brief pro se.
     Sara A. Rapport, Senior Assistant City Solicitor, City of
Providence, on brief for appellee.



                          September 7, 2006
          Per Curiam.      Pro se appellant Nellie S. Francis appeals

from the district court's judgment granting summary judgment to her

former employer, appellee Providence School Board, in her action

claiming violations of the Americans With Disabilities Act, 42

U.S.C. §§ 12101 et seq., and related violations of state law.

Francis   also   appeals   from   the   denial   of   her   motion    for

reconsideration.    The essence of her complaint is the School

Board's alleged failure to make reasonable accommodations for her

disabilities.    After careful review of the record and indulging

every inference in Francis's favor as the non-moving party, Rathbun

v. Autozone, Inc., 361 F.3d 62, 66 (1st Cir. 2004), we affirm the

judgment of the district court essentially for the reasons outlined

in the district court's Memorandum and Order of September 1, 2005,

and we affirm the court's denial of the motion to reconsider.         We

add only the following.

          In order to be entitled to a reasonable accommodation, as

a threshold matter Francis must show that she is "disabled," that

is, that she has a physical or mental impairment that substantially

limits a major life activity.      42 U.S.C. § 12102(2)(A); Toyota

Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184, 197 (2002).         This

she has not done.    It is not enough merely to submit a medical

diagnosis of an impairment; Francis must show that a major life

activity of central importance to her daily life is substantially

limited by her impairment, and she must show that the impairment's


                                  -2-
impact is permanent or long term.          Toyota Motor, 534 U.S. at 196;

Sullivan v. Neiman Marcus Group, Inc., 358 F.3d 110, 114 (1st Cir.

2004); Carroll v. Xerox Corp., 294 F.3d 231, 238 (1st Cir. 2002).

The record is silent on each of these fundamental questions.

              Francis claims that her cervical spine and neck injuries

interfere with bending and stooping, sitting or standing for

prolonged periods of time, and lifting more than 10 lbs.            While we

may assume the latter activities may, in some circumstances and

upon a proper showing, relate to a major life activity, see, e.g.,

Gillen v. Fallon Ambulance Service, Inc., 283 F.3d 11, 21 (1st Cir.

2002) (lifting), in order to survive summary judgment, it is not

enough simply to assert the limitation; "[a] plaintiff must proffer

evidence from which a reasonable inference can be drawn that [a

major life] activity is substantially or materially limited."           Id.

at 24 (quoting Snow v. Ridgeview Medical Center, 128 F.3d 1201,

1207 (8th Cir. 1997)).        In addition, "[t]he evidence needed to

establish the limiting qualities of a particular impairment must

always   be    unique   to   that   impairment   and   to   the   individual

involved."     Id. (citing   Sutton v. United Airlines, Inc., 527 U.S.

471, 483 (1999)).       Francis offered no evidence showing that her

impairment substantially or materially limits an activity of major

importance in her own daily life.          Cf. Toyota Motor, 534 U.S. at

198, 202 (respondent whose medical condition required her to avoid

sweeping, quit dancing, occasionally seek help dressing, reduce how


                                     -3-
often    she    plays   with   her   children,    gardens,   and   drives   long

distances, did not meet her burden of showing she was disabled; she

could still brush her teeth, wash her face, bathe, tend to her

flower garden, fix breakfast, do laundry, and pick up around the

house).

               Moreover, the School Board accommodated most of Francis's

requests1 -- including assigning her a parking space near the

entrance, providing a locked drawer for storing her teaching

materials, and providing a custodian to assist in lifting heavy

objects -- except her request to start work 30 minutes late every

day and to have a full-time teacher's aide assigned to her.                 It is

not entirely clear from the record whether Francis sought the late

start solely in order to avoid being in the halls at the busiest

time of the day for fear that she might be pushed or shoved by

milling students, or whether she also believed that she lacked the

strength to work a full 6½ hour day.               Regardless of the reason,

however, the School Board explained that it could not grant these

requests because to do so would substantially alter the essential

functions of Francis's teaching job, which included covering first

period home room each morning. Francis does not dispute the School

Board's explanation for its actions.             Indeed, she asserts that she

was able to and did, in fact, perform all of her teaching duties



     1
       The School Board also explained that it was entirely within
Francis's discretion whether to sit or stand while teaching.

                                       -4-
during the final months she worked, without either a full-time

teacher's aide or a late start to the day.   This admission further

undermines her disability claim.

           In view of the above and for further reasons discussed by

the district court, we are satisfied that Francis did not establish

a viable claim for violation of the Americans With Disabilities

Act, 42 U.S.C. §§ 12101 et seq. ("ADA").   Nor is it suggested that

state law would afford redress not otherwise available under the

ADA.   The entry of summary judgment was correct.

           We also find no abuse of discretion in the denial of the

motion to reconsider.   Cintron-Lorenzo v. Departamento de Asuntos

del Consumidor, 312 F.3d 522, 527 (1st Cir. 2002); Aybar v.

Crispin-Reyes, 118 F.3d 10, 13 (1st Cir. 1987), cert. denied, 522

U.S. 1078 (1988).

           The judgment of the district court is affirmed.




                                -5-